United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Holland, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0649
Issued: August 9, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 5, 2018 appellant filed a timely appeal from a December 27, 2017 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 18-0649.
On May 5, 2017 appellant, then a 45-year-old modified letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed pain in her back, right leg and thigh, and
right shoulder due to factors of her federal employment including casing and delivering mail and
frequent bending. She noted that she first became aware of her claimed condition on March 3,
2016 and related it to her federal employment on March 10, 2016. Appellant stopped work on
April 4, 2016. On the reverse side of the claim form the employing establishment indicated that
appellant was off work due to a medical condition under a separate claim, OWCP File No.
xxxxxx332, and had not yet returned.
In an attached statement, appellant related that she had previously sustained a low back
injury at work on November 27, 2012, OWCP File No. xxxxxx549, and reinjured her back again
on December 13, 2013, OWCP File No. xxxxxx332. She indicated that she stopped work due to
these injuries and returned to work on March 20, 2014 in a part-time, limited-duty capacity.
Appellant explained that her duties consisted of casing and delivering mail with frequent bending.
She noted that, beginning March 3, 2016, she experienced back pain and stiffness, which

eventually led to pain radiating down both legs, on the right greater than the left. Appellant also
reported right shoulder problems.1 OWCP assigned her current claim OWCP File No. xxxxxx478.
By decision dated August 25, 2017, OWCP denied appellant’s occupational disease claim.
It accepted appellant’s employment duties, but denied her claim because the medical evidence
submitted was insufficient to establish a diagnosed medical condition causally related to the
accepted factors of her federal employment. OWCP noted in its decision that she may have
sustained a worsening of her 2012 and 2013 employment injuries which indicated a recurrence of
a previous condition, not a new injury.
On October 17, 2017 appellant requested reconsideration. In an attached statement, she
noted that OWCP’s August 25, 2017 decision informed her of a potential recurrence claim and she
explained that, prior to completing the current Form CA-2, she had filed a notice of recurrence
(Form CA-2a) of disability under OWCP File No. xxxxxx322, which had been denied by OWCP
by decision dated February 15, 2017.
By decision dated December 27, 2017, OWCP denied modification of the August 25, 2017
decision. It found that the medical evidence submitted was insufficient to establish a medical
condition causally related to the accepted factors of appellant’s federal employment.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.2 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.3
Appellant had three prior claims involving various body parts, including her back, lower
extremities, right hip, and right upper extremity. Those prior claims were assigned OWCP File
Nos. xxxxxx813, xxxxxx549, and xxxxxx332. The medical evidence of record in the present case,
OWCP File No. xxxxxx478, does not include medical records dated prior to March 5, 2016. As
such, the Board is unable to review the medical evidence in any of the prior claims relating to
appellant’s accepted conditions, which include the same parts of her body for which she alleges
injury in the present claim.
For a full and fair adjudication, the case must be returned to OWCP to combine the current
case record with OWCP File Nos. xxxxxx813, xxxxxx549, and xxxxxx332.4 Following this and

1
Appellant noted that she had previously injured her right hip and right upper extremity at work on February 21,
2007, which had been accepted under OWCP File No. xxxxxx813.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id.; D.L., Docket No. 17-1588 (issued January 28, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

4

Id.

2

other such further development as it deems necessary, OWCP shall issue a de novo decision.
Accordingly,
IT IS HEREBY ORDERED THAT the December 27, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: August 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

